Case 2:18-CV-02869-TLN-AC Document 1 Filed 10/2§| E€E)b

Name 7?!‘ m g .T D% z E+
Street Address `/9. O,; '&;< 731
City and County ga § g ./¢' 7/& , pl ace "

State and Zip Code Q` A 255 "'Zé
Telephone Number 316 - 390 ~' ¢§ 7.70

UC'FZ 9 2018

. . lS’TR|CT COuRT
eA€"r'EnR§'olis§chv osi cAl.\FonN\A

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNM

 

'l?;'/an ;T.. Da_@/‘S+ (pl‘o Se ,)

 

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached ” in the space and attach an additional
page with the full list of names. )

-against-

Sulo¢>f:br C<)U¢ /‘-\L o{` Ca//:`~{d.*n/cz
C'r>¢,»vul/V O~F 'p['czce/‘

 

(Write the full name of each defendant who is
being sued If the names of all the defendants
cannot fit in the space above, please write “see
attached ” in the space and attach an additional
page with the full list of names. )

 

 

Complaint for a Civil Case

CaSeNO. et \@a/ 3th 'W\) %c

(to be filled in by the Clerk’s Oj]ice) P`§

CE'\YCS

Jury Trial: |:| N0

(check one)

 

 

 

Case 2:18-CV-02869-TLN-AC Document 1 Filed 10/29/18 Page 2 of 10

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name /?;/ee/\ ~7: Due/` S' `('
Street Address /9 U, 'B¢, x 7‘-/ /

City and County 7?05‘ g ¢//'//€ ,, '77/¢2 ¢c/`
State and Zip Code C;A~ ‘75'€' 78

Telephone Number ‘7/€' “ 3 (`/`O »-,é? 7,»?(3

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. l

Name §§ ¢ Q;_)‘L¢Q‘ c ( bd cf o~( §;a//f(g;g- get rg-

 

 

 

Job or Title C<,‘,M -,l;/ o~é 'p/c¢ ce/‘

(if known)

Street Address [Qgg Q § ',4 § fide Cen~/ef edf
City and County ‘WQeQu/"//¢’ ‘, `p/a.ce/‘

 

State and Zip Code CA- Cf`$"é 78
Telephone Number Ci/é ‘~/OB ~ GOOO

Defendant No. 2

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

_ Telephone Number

 

 

 

II.

Case 2:18-CV-02869-TLN-AC Document 1 Filed 10/29/18 Page 3 of 10

Defendant No. 3

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

Defendant No. 4

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

Basis for Jurisdiction

Federal Courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in Federal Court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one state sues a citizen of another
state or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. ln a diversity of citizenship case, no defendant may be a citizen of the same state as
any plaintiff l

What is the basis for Federal Court jurisdiction? (check all that apply)
MFederal question |:l Diversity of citizenship

 

 

Case 2:18-CV-02869-TLN-AC Document 1 Filed 10/29/18 Page 4 of 10

Fill out the paragraphs in this section that apply to this case.

A.

If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

 

If the Basis for Jurisdiction Is Diversity of Citizenship

1_ The Plainriff(s,)

a.

If the plaintiff is an individual

The plaintiff, (name) , is a citizen of
the State of (name)

 

 

If the plaintiff is a corporation

The plaintiff, (name) , is incorporated
under the laws of the State of (name) ,
and has its principal place of business in the State of (name)

 

 

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff )

2. The Defendant(s)

3.

If the defendant is an individual

The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of
(foreign nation)

 

 

 

 

 

 

Case 2:18-CV-02869-TLN-AC Document 1 Filed 10/29/18 Page 5 of 10

b. If the defendant is a corporation

The defendant, (name) , is
incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) . Or is
incorporated under the laws of doreign nation)

, and has its principal place of

 

 

business in (name)

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant )

3. The Amount in Controversy

The amount in controversy_the amount the plaintiff claims the defendant
owes or the amount at stake_is more than $75,000, not counting interest
and costs of court, because (explain):

CU// {l"

 

0~( FZOOQOO and f/`s/>z/y ewer/Ye/d/i,

 

III. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiffs rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph Attach
additional pages if needed.

666 AH¢{&A Mén~v£ `;4 d /9ajg /'3

 

 

 

 

 

 

IV.

Case 2:18-CV-02869-TLN-AC Document 1 Filed 10/29/18 Page 6 of 10

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments lnclude any basis for claiming that the wrongs
alleged are continuing at the present time. lnclude the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts lnclude any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages

538 AHac(men'/’ ryl"jgaoc;/g 3°‘7/

 

 

 

 

Certification and Closing

Under Federal Rule of Civil Procedure ll, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (l) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule ll.

I agree to provide the Clerk’s Offlce with any changes to my address where case-
related papers may be Served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of Signing: M, ZOE

signature ofi>iaimiff /:Y

Printed Name ofi>iaimiff 73},,4/`/ J`, D¢/Qr<+

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:18-CV-02869-TLN-AC Document 1 Filed 10/29/18 Page 7 of 10

STATEMENT OF CLAIM

I (Ryan J. Duerst) AM NOT seeking this court to determine any amount of child support,
child custody, property division, retirement accounts, etc. ..

I (Ryan J. Duerst) am seeking this court to VOID the orders made without proper
jurisdiction of the Judges/Commissioners from the California Superior Court of Placer County
for the following reasons

STATEMENT OF CLAIM: (Facts)

Lynsey B. Duerst filed for Divorce from Ryan J. Duerst. Superior Court of California
County of Placer Case No.: S-DR-0039687

The Court assigned a few of its Judges and Commissioners to preside over the case at
different stages of the process, with a final assignment from the court to (Former) Commissioner
Amara. (Commissioner Amara was permanently removed from the bench/court for his actions in
this case).

When the Court assigned Commissioner Amara to the case, Ryan J. Duerst was involved
in a separate Civil suit where he, Ryan J. Duerts, was the Plaintiff in the case, and Commissioner
Amara was a Defendant.

Ryan J. Duerst demanded several times at Several hearings that Commissioner Amara
Recuse himself from the divorce case. Commissioner Amara refused each and every time to
recuse himself, instead he threatened several times to reduce child custody time for Ryan J.
Duerst at hearings where child custody was not before the court, signed Ryan J. Duerst’s retire
documents against his will, and imposed Several exurbanite amounts of sanctions against Ryan J.

Duerst.

 

 

 

1
DURST vs. PLACER SUPERIOR COURT ATTACHMENT A
PLAfNTIFF'S COMPLAfNT

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:18-CV-02869-TLN-AC Document 1 Filed 10/29/18 Page 8 of 10

Ryan J. Duerst filed a complaint with the California Commission on Judicial
Performance and Review (CJP) and with the Presiding Judge Allen V. Pineschi of Placer County
Superior Court against Commissioner Amara. The CJP and the Superior Court of California
County of Placer permanently removed Commissioner Amara from the bench/court.

With the removal of Commissioner Amara, Presiding Judge Allen V. Pineschi of the
Superior Court of Placer County decided that none of the Judges/Commissioners of Placer
County had Jurisdiction in the case, and the case was then sent to the California J udicial Council
(CJC) for judicial assignment The CJC issued an order to assigned the case to Retired Judge
Douglas Phimister from El Dorado County for the rest of its duration to be heard inside the Court
House of Placer County. Through this process, the Placer County Court is responsible to notify
the Retired Judge of any and all court dates for the assigned case,

Ryan J. Duerst then filed to have the retaliation orders that Commissioner Amara issued
reviewed and Vacated. On the same day and time of this hearing, the Superior Court of
California County of Placer (including several Judges from the court and the Presiding Judge),
CJP, and Chief Justice Tani G. Cantil-Sakauye (Leader of the Judicial Branch of Govemment,

J udicial Council and J udicial Appointments) filed a Motion Case# S-CV-0037510 to have Ryan
J. Duerst declared a “VEXATIOUS LITIGANT”, thus requiring Ryan J. Duerst to get
permission from the Plaintiffs before he can file anymore complaints, motions to have orders
dismissed. .. etc. This VEXATIOUS LITIGANT motion was Dismissed with prejudice by
Retired Judge Phimister. The Retaliation Review to Vacate was continued with the court needing
further documents At the next scheduled court date, Judge Phimister was not on the bench,
instead. .. The Placer County Court itself assigned the case to Placer County Judge Garen Horst.

Ryan J. Duerst had no notification from the CJC that any changes in the assigned Judge were to

 

 

 

2
DURST vs PLACER SUPERIOR COURT ATTACHMENT A
PLAINTIFF'S COMPLAINT

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:18-CV-02869-TLN-AC Document 1 Filed 10/29/18 Page 9 of 10

take place, (When Retired Judge Phimister was assigned, Ryan received an Official Letter with
the CJC decision for case assignment).

Judge Horst decisions in the matter were that no changes be made in the current orders,
dismissed the retaliation claims and that Ryan J. Duerst be sanctioned further in the matter.

Ryan J. Duerst has since discovered that Judge Horst and his Ex-Wife Lynsey B. Duerst
have a past business relationship Judge Horst worked on the production of Lynsey’s music
album (this album is currently for sale on the internet) and that Lynsey worked on Judge Horst’s
daughter’s production of her music album.

Not only did the Court disregard the CJC’s Judicial Assignment Order, but then the
Placer Court assigned the case to a Judge who has a business relationship with one of the
litigants Ryan J. Duerst would also discover that not only is both Judge Horst and Lynsey
connected in the music industry together, but Lynsey’s Attomey (F rank Ali) is also in the music
industry.

Lynsey B. Duerst has informed Ryan J. Duerst that she intends in the very near future to
bring yet another motion before Judge Horst and obtain an additional $50,000 + dollars from yet

another judgement.

RELIEF:

Ryan J. Duerst is seeking an order from this court to VOID all the orders made in the
Superior Court of California County of Placer Case No.: S-DR-0039687 and issue an injunction
to prevent the Superior Court of California County of Placer from ever issuing any future orders

in this matter.

 

 

 

3
DURST vs PLACER SUPERIOR COURT ATTACHMENT A
PLAINTIFF'S COMPLAINT

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:18-CV-02869-TLN-AC Document 1 Filed 10/29/18 Page 10 of 10

When this Court VOIDS the orders, issues an injunction, this allows the parties to start
with a clean slate in a local neighboring county that neither party has any connection with the
J udicial Officers and obtain a decision that is both non-bias, without threats, retaliation and
within the laws governed by this state.
Injuries caused by Defendants in this case is overwhelming
1. Loss of custody time with minor children
2. Loss of family home
3. Loss of income
4. Loss of savings accounts
5. Loss of retirement accounts
6. Mental anguish includes but is not limited to: Under constant threats knowing Lynsey has
a personal connection with the Judge in the case.
7. Enforcement of VOID orders: Ryan has had to close any and all bank accounts because

the State is relentless on seizing any and all funds and threats of suspension of licenses

Ryan J. Duerst is Demanding a Jury trial along with an audit to determine the exact
amount he has lost under these current orders Punitive and exemplary damages to be

determined by jury.

l declare under penalty of perjury that the foregoing is true and correct. l

will testify under oath to any and all of the actions in this complaint.

Dated: October §§ 7 , 2018 L@

Ryan J. Duerst, Pro Se

 

 

 

4
DURST vs PLACER SUPERIOR COURT ATTACHMENT A
PLAINTIFF'S COMPLAINT

 

 

 

